Citation Nr: 0214291	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-15 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of distal esophagectomy with a gastric pull-through 
for severe distal esophageal dysplasia, claimed as due to VA 
medical treatment in June 1998.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to August 
1946 and from January 1951 to January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 decision of the RO that denied 
compensation under 38 U.S.C.A. § 1151 for residuals of distal 
esophagectomy with a gastric pull-through for severe distal 
esophageal dysplasia, claimed as due to VA medical treatment 
in June 1998.


FINDINGS OF FACT

No additional disability, involving residuals of distal 
esophagectomy with a gastric pull-through for severe distal 
esophageal dysplasia, was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA, or by an 
event not reasonably foreseeable, in connection with VA 
medical treatment provided to the veteran in June 1998.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
disability involving residuals of distal esophagectomy with a 
gastric pull-through for severe distal esophageal dysplasia, 
claimed as due to VA medical treatment in June 1998, are not 
met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran honorably served on active duty from July 1944 to 
August 1946 and from January 1951 to January 1954.

In November 1996, the veteran reported complaints of 
heartburn reflux for the past six months.  This condition had 
had progressed to a near constant discomfort.  The report 
concluded with an assessment of possible gastroesophageal 
reflux disease (GERD).  In January 1997, the veteran sought 
treatment for indigestion.  An upper gastrointestinal series 
was performed and revealed findings of a small hiatal hernia, 
otherwise normal.  A June 1997 treatment report noted 
complaints of GERD.  In May 1998, the veteran was diagnosed 
with Barrett's esophagus with high grade dysplasia.  The May 
1998 report also recommended a transhiatal esophagectomy.  

In June 1998, the veteran was admitted to the VA Medical 
Center (VAMC) in Birmingham, Alabama for the purpose of 
undergoing a transhiatal esophagectomy for his esophagus 
disorder.  A nursing care plan, dated June 4, 1995, noted 
that the surgical preparation and procedures were explained 
to the veteran.  The plan listed a potential for infection 
relating to the operative procedure.  

On June 5, 1998, the veteran underwent a transhiatal 
esophagectomy with esophagogastric anastomosis at the 
cervical esophagus level.  A surgical pathology report noted 
findings of benign adipose tissue.  Microscopic examination 
of the esophagus, partial resection, revealed mild to 
moderate acute and chronic inflammation, consistent with 
reflux esophagitis; mild reactive changes of gastric mucosa 
adjacent to gastroesophageal junction; and no evidence of 
dysplasia or malignancy.  

The June 13, 1998 VAMC discharge summary noted that during 
the admission the veteran had undergone a transhiatal 
esophagectomy on June 5, 1998, due to diagnosed Barrett's 
esophagus with high grade displasia.  In reviewing the 
veteran's progress after the surgery, it was noted:

Postoperatively he was taken to the 
Intensive Care Unit where he stayed for 
forty-eight hours.  He did well.  On 
postoperative day two after catheter was 
removed and he was transferred to the 
Floor, where his postoperative 
convalescence was unremarkable.  Left 
pleural chest tube was removed on 
postoperative day four.  A 
gastrogaffin/barium swallow on 
postoperative day six showed patent 
anastomosis with no evidence of leak.  He 
was started on a regular diet at that 
time and he is tolerating it quite well 
at the time of discharge.  Bowel function 
is normal.  His wounds are healing well.  
He did have a small area of erythema 
around the mid portion of his abdominal 
incision.  This was open slightly and 
some old hematoma was evacuated.  There 
was no sign of overt infection.  The 
patient was discharged home in 
satisfactory condition on 06-13-98.

Following his discharge, a VA treatment report, dated June 
16, 1998, noted that a call was received from the veteran's 
spouse.  A follow-up call was made, and the veteran's spouse 
indicated that the veteran was having problems with his 
throat closing up.  It was recommended that the veteran be 
brought in as soon as possible for medical care and surgical 
evaluation of his throat complaints.  

An emergency room record, dated June 18, 1998, was received 
from Lanier Health Services.  The report listed a diagnosis 
of infected postoperative abdominal wound.  A subsequent 
treatment report from the same day noted redness and 
swelling, without drainage, from the surgical wound.  A 
transfer form, dated June 18, 1998, noted that the veteran 
had consented to a transfer to the VA medical center in 
Birmingham, Alabama. 

An admission report from the VAMC, dated June 18, 1998, noted 
that the veteran was admitted for abdomen incisional scar 
dehiscensing.  Physical examination of the wound revealed 
mild erythema, tenderness, and a small area of fluctuance.  
Old blood was expressed with a Q-tip probe.  The report 
concluded with an impression of fat necrosis and hematumor.  
The veteran was kept overnight.  A June 19, 1998 treatment 
report noted the veteran's history of several days of 
erythema of his incision.  Physical examination of the 
incision revealed a 1-centimeter open wound, with 
approximately 2-centimeters of superficial erythema at the 
superior margin.  The wound was opened a little more 
superiorly, but no pus extruded.  Local probe found the 
subcutaneous closure intact.  The wound was then packed with 
iodoform gauze, and the family was instructed as to wound 
care.  He was discharged from the VAMC on June 19, 1998.

Later that day, on June 19, 1998, the veteran was admitted to 
Lanier Health Services.  The admission report indicated that 
there was disruption at the upper end of the incision all the 
way to the inside with a significant amount of 
serosanguineous drainage.  It also noted another area of 
drainage on the lower end of the incision.  The report noted 
that the veteran was coughing, and based on this and the 
partially opened wound, he was admitted due to a serious 
concern about dehiscence.  

During his hospitalization at Lanier, the veteran underwent 
an esophagogastroduodenoscopy.  The operative report noted 
that the anastomosis was carefully evaluated.  There was some 
hyperplastic mucosa and some edema, but no obstruction was 
found.  The report indicated that there was some food stuck 
in the lumen, which was then disimpacted.  No dilatation was 
necessary.   The report concluded with a post operative 
diagnosis of anastomotic edema, hyperplastic gastritis with 
pseudopolyps, and no evidence of obstruction.  On June 20, 
1998, the veteran underwent a closure of abdominal wound 
dehiscence with retention sutures.  The veteran was 
subsequently discharge on July 5, 1998, with diagnoses of 
wound dehiscence, dehydration, hypertension, chronic 
obstructive pulmonary disease (COPD), severe distal 
esophageal dysplasia with Barrett's esophagus and status post 
distal esophageal resection with gastric pull-through.  

In August 1998, the veteran filed his current claim for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability involving residuals of distal esophagectomy with a 
gastric pull-through for severe distal esophageal dysplasia, 
claimed to be due to treatement at the VAMC in June 1998.  A 
detailed statement from his wife expresses dissatisfaction 
with the VA treatment.

A September 1998 letter by a private doctor, Fernando A. 
Sanchez, M.D., sent to a VA doctor, describes treatment by 
Dr. Sanchez.  Dr. Sanchez noted that he initially treated the 
veteran on June 18, 1998 for postoperative bleeding from 
prior surgery.  At that time, the veteran reported symptoms 
of nausea and that he had been unable to eat postoperatively.  
Physical examination on June 18, 1998 revealed the incision 
on the neck to be well healed.  The abdominal incision was 
partially open, 2.5 to 3-centimeters in the center of the 
incision, perhaps .5-centimeters in the center of the distal 
third of the incision and the upper third with significant 
redness, induration, and almost ready for drainage of what 
appeared to be abscess formation.  Serosanguineous drainage 
was noted from the lower end of the incision and there 
appeared to be disruption in two places on the fascia.  Dr. 
Sanchez noted that he discussed with the veteran the matter 
of wound dehiscence and possibility of infection.  Dr. 
Sanchez also noted that it was decided that the veteran would 
return to the VA hospital at that time for continuity of care 
and to avoid duplication of treatment.  Dr. Sanchez noted 
that the veteran returned to the VA hospital that evening via 
ambulance transfer.  He had his wound packed and he was 
placed on postoperative antibiotics.  He was discharged for 
home the following day.  

In his September 1998 letter, Dr. Sanchez noted that on the 
same day he was discharged from the VA facility (June 19, 
1998), the veteran presented to the emergency room at Lanier 
Memorial Hospital and was admitted.  It was then noted that 
the veteran was then admitted to Lanier under the care of Dr. 
Shriver (who had previously treated the veteran for 
emphysema) and that he (Dr. Sanchez) also saw the veteran for 
emergeny room consultation.  Physical examination at the time 
of the June 19, 1998 admission revealed the veteran to be 
quite pale, clinically dehydrated and now with nausea and 
vomiting.  There was disruption of the upper end of the 
incision - all the way to the peritoneum and with significant 
amount of serosanguineous drainage.  The veteran was coughing 
and there was serious concern regarding the possibility of 
evisceration for which he was admitted to the Intensive Care 
Unit for hydration and to prepare for surgery.  On June 20, 
1998, the veteran underwent closure of the abdominal wound 
dehiscence with retention sutures.  Dr. Sanchez also noted 
that the veteran and his spouse were very disgruntled with 
the postoperative care received from the VA medical center.  

In October 1998, a letter was received from Ron Shriver, M.D.  
Dr. Shriver's letter noted his opinion that the veteran was 
totally disabled by a combination of his lung disease and his 
most recent surgery which was distal esophagectomy with a 
gastric pull-through for severe distal esophageal dysplasia.

A treatment report, dated in March 1999, noted that the 
veteran has had repeated esophageal dilations due to scar 
formation, and has had repeated esophageal dilations due to 
frequent reflux with even small meals.  An August 1999 
treatment report noted an assessment of status post 
transhiatal esophagectomy and high anastomosis (cervical) 
with continued reflux symptoms which will probably be 
chronic.  A June 2000 treatment report noted an assessment of 
GERD, stable and unchanged.

The Board notes that the veteran is service-connected for 
post-traumatic stress disorder (PTSD), residuals of shell 
fragment wounds, shoulder disorders, and malaria.  In August 
2001, based on the service-connected conditions, the RO 
granted a total compensation rating based on individual 
unemployability. 

II. Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statement of the case, the RO has notified the veteran of the 
evidence necessary to substantiate his claim.  Pertinent 
medical records have been obtained.  The Board finds that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and the related companion VA regulation, have been 
satisfied as to this issue.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
disability involving residuals of distal esophagectomy with a 
gastric pull-through for severe distal esophageal dysplasia, 
claimed as due to VA medical treatment in June 1998.  He 
maintains that the VA surgery and postoperative care 
performed in June 1998 was not properly done and resulted in 
additional disability.

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version. The new law is 
effective with respect to claims filed on or after October 1, 
1997. The veteran filed his current claim in August 1998, and 
thus the new version of the law applies to this case. 
VAOPGCPREC 40-97.

More specifically, the current version of the law provides, 
in pertinent part, that compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was: 1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2002).

The evidence demonstrates the veteran was diagnosed with 
Barrett's esophagus and GERD prior to his surgery at the VAMC 
in June 1998.  In June 1998, the VA performed a distal 
esophagectomy with a gastric pull-through for severe distal 
esophageal dysplasia.  The medical records from the admission 
noted that the veteran did well postoperatively.  He was 
noted to have been started on a regular diet and was 
tolerating it well at the time of discharge.  A 
gastrogaffin/barium swallow on postoperative day six showed 
patent anastomosis with no evidence of leak.  At the time of 
his discharge on June 13, 1998, his surgical wounds were 
reportedly healing well, with no signs of infection.

A medical treatment report, dated in June 16, 1998, indicated 
that the veteran was experiencing complications.  The 
veteran, through his spouse, was advised to return for 
further follow-up care as soon as possible.  On June 18, 
1998, the veteran sought treatment from Dr. Sanchez.  A 
letter from Dr. Sanchez, dated in September 1998, recounted 
that he saw the veteran on June 18, 1998 on an emergency 
basis, and he then discussed with the veteran the matter of 
wound dehiscence and possibility of infection.  He also 
recommended that the veteran return to the VA hospital for 
purposes of continuity of care, which he did on that same 
day.  

On June 18, 1998, the veteran was admitted to the VAMC.  The 
veteran underwent abdomen incisional scar dehiscensing.  
Physical examination of the surgical wound revealed mild 
erythema, tenderness and a small area of fluctuance.  The 
report noted that old blood was expressed with Q-tip probe.  
The report concluded with an impression of fat necrosis and 
hematumor.  The veteran was kept overnight.  The following 
day, June 19, 1998, it was noted that the veteran had 
presented with several days of erythema of his incision.  
Physical examination of the incision revealed a 1-centimeter 
open wound, with approximately 2-centimeters of superficial 
erythema at the superior margin.  The wound was then opened a 
little more superiorly, but no pus extruded.  Local probe 
found the subcutaneous closure to be intact.  The wound was 
then packed with iodoform gauze and the family was instructed 
as to wound care.  The veteran was discharged from the VAMC 
on June 19, 1998.

Later that same day, on June 19, 1998, the veteran was 
admitted to Lanier Health Services.  The admission report 
indicated that there was disruption at the upper end of the 
incision all the way to the inside with significant amount of 
serosanguineous drainage.  The report also noted another area 
of drainage on the lower end of the incision.  The admitting 
report noted that the veteran's coughing, combined with the 
partially opened wound, presented a serious concern about 
dehiscence.  The veteran was admitted to the Intensive Care 
Unit for hydration and to prepare for surgery.  
An esophagogastroduodenoscopy was performed and indicated 
that no obstruction was found and that no dilation was 
necessary.  The report concluded with a post operative 
diagnosis of anastomotic edema, hyperplastic gastritis with 
pseudopolyps, and no evidence of obstruction.  On June 20, 
1998, the veteran underwent closure of the abdominal wound 
dehiscence with retention sutures.  Subsequent medical 
treatment reports, dated in March 1999 through June 2000, 
reveal treatment for GERD.

The medical records do not suggest that the VA treatment in 
June 1998 involved carelessness, negligence, lack of proper 
skill, error in judgment, or similar fault, or an event not 
reasonably foreseeable.  All indications are that the June 
1998 VA treatment was within the standards of sound medical 
practice and that nothing unforeseen occurred in the course 
of treatment.  While the veteran required a follow-up closure 
of abdominal wound dehiscence with retention sutures, there 
is no indication that this was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar fault of the VA.  At the time of his initial VAMC 
discharge on June 13, 1998, the veteran's wounds were 
reportedly healing well without sign of overt infection.  The 
report noted only a small area of erythema around the mid 
portion of his abdominal incision.  At the time of his second 
discharge from VAMC on June 19, 1998, physical examination of 
the incision revealed a 1 centimeter open wound, with 
approximately 2 centimeters of superficial erythema at the 
superior margin.  The report noted that the wound was then 
open a little more superiorly, but no pus extruded.  Local 
probe found the subcutaneous closure to be intact.  The wound 
was then packed with iodoform gauze and the family was 
instructed as to wound care.  

Although the veteran's wound appears to have worsened 
following his discharge on both occasions, wound dehiscence 
and wound infection are reasonably foreseeable following 
surgery.  Later private medical records show ongoing problems 
with GERD, but the records do not indicate additional chronic 
disability as the result of VA medical care, let alone such 
additional chronic disability from alleged VA fault or an 
event not reasonably foreseeable.

The weight of the credible evidence demonstrates that no 
additional disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA, or by an 
event not reasonably foreseeable, in connection with VA 
medical treatment provided to the veteran in June 1998.  
Consequently, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for disability claimed 
as due to VA medical treatment in June 1998.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for disability 
involving residuals of distal esophagectomy with a gastric 
pull-through for severe distal esophageal dysplasia, claimed 
as due to VA medical treatment in June 1998, is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

